Case 1:19-cv-23693-JLK Document 23 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO. 1:19-cv-23693-JLK

 JAVIER DELGADO,

           Plaintiff,

 v.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

        Defendant.
 _________________________________/

                                           ORDER GRANTING DEFENDANTS’
                                          MOTION FOR SUMMARY JUDGMENT

           THIS MATTER is before the Court on the August 26, 2020 Report and Recommendation

 (“R&R”) of Magistrate Judge Jacqueline Becerra (DE 20).1 The R&R recommends that Defendant’s

 Motion for Summary Judgment (DE 16) be granted and Plaintiff’s Motion for Summary Judgment (DE

 12) be denied. The Court has reviewed the entire file and record, including Plaintiff’s objection and

 Defendant’s response to the R&R. (See DE 21 and 22). Upon performing a de novo review of the record

 and after careful consideration, the Court finds that Magistrate Judge Becerra’s well-reasoned R&R

 accurately states the law of the case.

           Accordingly, it is ORDERED, ADJUDGED, and DECREED that:

      1.   Magistrate Judge Jacqueline Becerra’s August 26, 2020 Report and Recommendation (DE 20) be, and the

           same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2.   Defendant’s Motion for Summary Judgment (DE 16) is hereby GRANTED;

      3.   Plaintiff’s Motion for Summary Judgment (DE 12) is hereby DENIED;

      4. Plaintiff’s Complaint (DE 1) is hereby DISMISSED WITH PREJUDICE; and

      5.   Pursuant to Rule 58(a) of the Federal Rules of Civil Procedure, final judgment in favor of Defendant will be




 1
   This matter was referred to the Honorable Jacqueline Becerra, United States Magistrate Judge,
 for a ruling on all pretrial non-dispositive matters and for a Report and Recommendation on any
 dispositive matters. (See DE 8).
Case 1:19-cv-23693-JLK Document 23 Entered on FLSD Docket 09/29/2020 Page 2 of 2



        set out in a separate document.

        DONE AND ORDERED in Chambers, at Miami, Florida this 29th day of September 2020.


                                          _____________________________________________
                                          HONORABLE JAMES LAWRENCE KING
                                          UNITED STATES DISTRICT JUDGE

 Copies furnished to:
        Counsel of record
